DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Remarks
In response to the communication filed on February 1st, 2021, claims 1, 8 and 15 were amended as per the applicant’s request. Claims 1-20 are presently pending in the application. 

Response to Arguments
The applicant also argues that Xie as modified by Jackson and Wigington does not teach, “identifying a missing record among the first group of hierarchical records that appears as an entry in the associated records field of the first parent record but does not appear as an entry in the associated records field of the first record”, have been Bayliss. The 103 rejections are maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., U.S. PGPub Number 20140032557 (Hereinafter Xie), in view of Bayliss, U.S. PGPub Number 20140032557 (Hereinafter Bayliss), in view of Jackson, JR, U.S. PGPub Number 20150293959 (Hereinafter Jackson)in further view of Wigington et al., U.S. PGPub Number 20150278273 (Hereinafter Wigington).

As for claim 1, Xie teaches a method for graphically identifying a missing record among a plurality of hierarchical records, the method comprising: 
providing, by a computer device, a plurality of hierarchical records at a storage device, wherein each current record in the plurality of hierarchical records includes a parent field and an associated records field, an entry in the parent field identifies a Xie; Within the database, the data may be stored as nodes that are organized represented as nodes in a hierarchical data structure. In one embodiment, the hierarchical data structure may be a tree like structure. The nodes are connected to one another through links that represent the relationship between the nodes. The relationship between the nodes is a parent-child relationship. [0030]; In a hierarchical tree representation, the root node is the very first or parent node. A root node is just like any node, in that it is part of a data structure, and represents a record which consists of one or more fields with links to other records (parent field and an associated records field) and contains a data field; it simply happens to be the first node representing the first record. In FIG. 1, Node A is the root node for the hierarchical tree structure. [0033]; Besides the root node, each node within the tree has exactly one parent node (parent field) or predecessor node. Additionally, each node, including the root node, may have multiple child nodes or successor nodes (associated record field). An edge is a link from a parent node to a child node. For Example, Node B in FIG. 3 is the parent of Node E, Node F, and Node G; Node C is the parent of Node H and Node I; and Node D is the parent of Node J and Node K. Leaf nodes have no children. For example, Node N, Node P, Node Q and Node R does are leaf nodes because these nodes have no children. [0034]; Properties of the hierarchical tree structure are often used to define the structure and define the operations/algorithms (predetermined criteria) used on the hierarchical tree structure. [0035];); 
 identifying, by the computer device, a first record at the storage device among the plurality of hierarchical records based on a user request (Xie; In step 402, a plurality of records are received from a client device. The records may include at least one attribute that defining a relationship with the other records. [0056]; In one embodiment, other nodes are identified merely by the relationship link between the node to be updated and the other nodes. The relationship links may be determined from querying a table as depicted in FIG. 3 or traversing a hierarchical structure as depicted in FIG. 2. In another embodiment, once the other nodes are identified by the relationship link to the node to be updated, the data associated with the other identified nodes is analyzed to determine if the data in the other identified nodes is dependent on data associated with node that needs to be updated. For example, once Node B is identified, the data associated with Node B is analyzed (identifying a first record at the storage device among the plurality of hierarchical records) to see if the data is dependent on the data associated with Node A. [0076]; the client may generate a hierarchical tree structure or a directory tree structure within the graphical user interface instead of entering data into a table and then having a computer application convert the data entered in the table into a hierarchical tree structure 701 or directory tree structure 702 that is displayed for the client. For example, within the user interface, a client may choose to create a hierarchy layout. The hierarchy layout may be a hierarchical tree structure or a directory tree structure. A client may then enter data for a root record in the hierarchy layout (user input selecting a first record at the storage device among the plurality of hierarchical records). Thereafter, the client may insert records into the hierarchy layout and provide links from the inserted records to other records within the hierarchy layout. Essentially, the client is generating the hierarchical tree structure or directory tree structure within the user interface. [0094]; The content search servers 868 may provide query and indexer functions. For example, the functions provided by the content search servers 868 may allow users to search through content (based on a user request) stored in the on-demand service environment. [0118];); 
Xie does not explicitly detail identifying, by the computer device, a first parent record of the first record based on at least an entry in the parent field of the first record; identifying, by the computer device, a first group of hierarchical records at the storage device among the plurality of hierarchical records based on at least the parent record, wherein each record among the first group of hierarchical records is associated with the first parent record and the first record; comparing, by the computer device, the entries in the associated records field of the first record to each record among the first group of hierarchical records; identifying, by the computer device, a missing record among the first group of hierarchical records that appears as an entry in the associated records field of the first parent record but does not appear as an entry in the associated records field of the first record; graphically representing, by the computer device, the first record and the first group of hierarchical records on a target output medium, wherein the missing record is represented using a visual cue such that the missing record is visually set apart from the first record and the first group of hierarchical records.
However, Bayliss teaches identifying, by the computer device, a first parent record of the first record based on at least an entry in the parent field of the first record (Bayliss; Based on the available and/or utilized information about the hypothetical organization, and as depicted in FIG. 2C and Table 3, certain connections among the entities may be directly determined or assumed, and a slightly more detailed view of the organization may be revealed. For example, the data in Table 3 indicates that "Manager 3A" 254, in Atlanta, is shown as a direct report to "Branch 3A," and thus a parent-child connection 280 may be drawn connecting "Manager 3A" 254, and a (yet unknown) parent entity 252. In this case, the actual entity representation identification (ID) for "Branch 3A" is missing from the data, but since it is included as a direct report for "Manager 3A" 254, it may be assumed that this parent entity 254 may be "*Branch 3A" 252 (and the "*" symbol may designate an assumed or derived value based on the given direct report information. A similar process may be utilized to fill-in the known or assumed hierarchical connections 282, 284, 286 and additional (yet unknown) entities 234, 252 according to an example implementation of the disclosed technology. [066]; FIG. 2E depicts an organization structure (similar to the structure shown in FIG. 2A) but having non-hierarchical connections 295, 296, 297, 298, 299 for purposes of comparison. For example, the connection 295 linking "Branch 1B" 206 with "Assistant 1A1" 212 bypasses the typical hierarchical chain that may exist between "Branch 1B" 206 and "Manager 1A" 210. Furthermore, "Manager 1A" 210 is shown having a parent connection 296 with both "Branch 1B" 206 and "Branch 1A" 208, and thus, this is not a strict hierarchy (a first parent record of the first record based on at least an entry in the parent field of the first record). While certain non-hierarchical connections (for example, connections 295, 296, 297, 298, 299) may exist in a structure, certain embodiments of the disclosed technology may be utilized to identify and/or flag such connections. In certain example embodiments, non-hierarchical connections may be ignored. In other example embodiments, non-hierarchical connections may be utilized to help determine the structure of the organization, particularly in the early stages of process if other strict-hierarchical information is not complete (based on at least an entry in the parent field of the first record). [0073];); 
identifying, by the computer device, a first group of hierarchical records at the storage device among the plurality of hierarchical records based on at least the parent record, wherein each record among the first group of hierarchical records is associated with the first parent record and the first record (Bayliss; For example, an internal linking processes may receive or utilize all available information and partition or cluster the data according to different entities and/or relationships among the different entities (a first group of hierarchical records at the storage device among the plurality of hierarchical records based on at least the parent record). In one example implementation, the data may be evaluated for its relationship to a particular entity, and the data may be grouped into a cluster based on certain characteristics or similarities with members of the cluster. In accordance with an example implementation of the disclosed technology, one of the core features of co-convergence is that the cluster sets may represent different entities. In one example implementation, co-convergence may involve two different processes clustering two different entity spaces that are collaborating. [0037]; In accordance with an example implementation, for any particular given record attribute, the general process of clustering records may be refined with each iteration by assuming that all the other records and relationships are correct, performing one clustering iteration (wherein each record among the first group of hierarchical records is associated with the first parent record and the first record), then moving on to the next record attribute, performing one clustering iteration, and so forth. For example, referring again to FIG. 1A, the record data representations 102 may be evaluated with respect to a particular attribute and a cluster of records may be identified as having certain quantitative or qualitative relationships to the particular attribute of interest. [0043];);
comparing, by the computer device, the entries in the associated records field of the first record to each record among the first group of hierarchical records (Bayliss; FIG. 1A and FIG. 1B provide example graphical representations of a clustering and co-convergence process, according to an example implementation of the disclosed technology. FIG. 1A depicts an example initial clustering (with no real co-convergence implied). The circles shown in FIG. 1A may depict available database record representations 102 corresponding to two or more different entities. As indicated above, such records may be in a single record set, or they may be from two or more record sets. Such database record representations 102 may be examined and compared to determine linkages or relationships among the records (comparing, by the computer device, the entries in the associated records field of the first record to each record among the first group of hierarchical records). The "relationships" among the various records (nodes) may be represented (for illustration purposes) as connecting lines (edges), with line weights representing different types of relationships and/or weightings among field values of the database records. [0040]; FIG. 2E depicts an organization structure (similar to the structure shown in FIG. 2A) but having non-hierarchical connections 295, 296, 297, 298, 299 for purposes of comparison. For example, the connection 295 linking "Branch 1B" 206 with "Assistant 1A1" 212 bypasses the typical hierarchical chain that may exist between "Branch 1B" 206 and "Manager 1A" 210. Furthermore, "Manager 1A" 210 is shown having a parent connection 296 with both "Branch 1B" 206 and "Branch 1A" 208, and thus, this is not a strict hierarchy. While certain non-hierarchical connections (for example, connections 295, 296, 297, 298, 299) may exist in a structure, certain embodiments of the disclosed technology may be utilized to identify and/or flag such connections. In certain example embodiments, non-hierarchical connections may be ignored. In other example embodiments, non-hierarchical connections may be utilized to help determine the structure of the organization, particularly in the early stages of process if other strict-hierarchical information is not complete. [0073];); 
identifying, by the computer device, a missing record among the first group of hierarchical records that appears as an entry in the associated records field of the first parent record but does not appear as an entry in the associated records field of the first record (Bayliss; FIG. 2B depicts illustrative entities in an organization, where the hierarchy structure is not yet available and the data may be incomplete (or only partially utilized). The entities shown in FIG. 2B are also tabulated in Table 2, with the reference numerals indicated in the left hand column. This information represents a typical situation where it may be desired to determine one or more relationships in the organizational structure based on limited information. In certain embodiments, the available information (for example, as depicted in FIG. 2B) may be insufficient to gain any further insights into the structure of the organization due to the lack of parent-child-sibling linking information in the data (appears as an entry in the associated records field of the first parent record but does not appear as an entry in the associated records field of the first record). In the case of FIG. 2B (and Table 2), the inability to connect entities is further exacerbated by the different city location of the companies, branches, managers, etc., and additional information may be needed to derive connections among the entities. [0063]; Based on the available and/or utilized information about the hypothetical organization, and as depicted in FIG. 2C and Table 3, certain connections among the entities may be directly determined or assumed, and a slightly more detailed view of the organization may be revealed. For example, the data in Table 3 indicates that "Manager 3A" 254, in Atlanta, is shown as a direct report to "Branch 3A," and thus a parent-child connection 280 may be drawn connecting "Manager 3A" 254, and a (yet unknown) parent entity 252. In this case, the actual entity representation identification (ID) for "Branch 3A" is missing from the data, but since it is included as a direct report for "Manager 3A" 254, it may be assumed that this parent entity 254 may be "*Branch 3A" 252 (and the "*" symbol may designate an assumed or derived value based on the given direct report information. A similar process may be utilized to fill-in the known or assumed hierarchical connections 282 (missing record among the first group of hierarchical records), 284, 286 and additional (yet unknown) entities 234, 252 according to an example implementation of the disclosed technology. [0066]; Based on the newly available (and/or newly utilized) information about the hypothetical organization, and as depicted in FIG. 2D and Table 4, certain additional connections among the entities may be directly determined or assumed, and a more detailed view of the organization may be revealed. In this example, the data shown in Table 4 shows the information from Table 3, but now includes a new entry of "Branch 1A" 208, in Salt Lake that reports directly to "Company 1" 204. Furthermore, the new data includes "Assistant 1A1" 212 in Dallas, who reports to "Manager 1A" 210 in Denver, who reports to "Branch 1A" 208 in Salt Lake. Based on this additional information, a more complete hierarchy structure below "Company 1" 204 may now be realized. [0068]; As indicated in FIG. 2D and in Table 4, new data (or newly utilized data) may provide information regarding previous unknown entities such as "Branch 3A" 252 in New York that reports to "Company 3" 250. With this example, one may be able to better appreciate how such data may be utilized to help fill-in, connect, and make sense out of a hierarchy structure. For example, a single piece of data may allow an entire branch of a hierarchy to be completed, such as in the case with the previously unknown entity 252. The new data may allow populating and connecting not only "Branch 3A" 252 as a child relationship with "Company 3" 250, but it may further provide defining information for all of the child relationships under "Branch 3A" 252. In other words, knowing that "Branch 3A" 252 in New York that reports to "Company 3" 250 also would indicate that "Manager 3A" 254 and "Employee 3A1" 256 are also associated with "Company 3" 250 by virtue of the existing parent-child relationships (identifying, by the computer device, a missing record among the first group of hierarchical records that appears as an entry in the associated records field of the first parent record but does not appear as an entry in the associated records field of the first record). [0070];);
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Xie and Bayliss which deal with managing hierarchical record trees, to have combined them by incorporating determining hierarchical relationships without explicit parent data (Bayliss) with receiving and identifying discrepancies between node relationship data (Xie). The motivation to combine is to determine relationships among the data where no implicit hierarchy structure exists within the data (Bayliss [0005];).
While Xie as modified by Bayliss teaches a visual cue such that the missing record is visually set apart from the first record and the first group of hierarchical records (Bayliss; FIG. 2D and Table 4 also include incomplete information (indicated by dashed lines and boxes in FIG. 2D) for the additional entities: "Manager 2B?" 224, "Manager 2A?" 234, "Company 2?" 220, and "Headquarters?" For example, at this point we may only know that "Manager 2B?" 224 exists by virtue of the parent information provided with "Assistant 2B1" 226. Since there is not direct report information available (yet) for "Manager 2B?" 224, "Manager 2A?" 234, or "Company 2?" 220, we may make a calculated guess (based on other available information) as to the connections 290, 292, 294 with a parent entity. However, such connections may be designated as "pending verification," (as indicated by the dashed lies) (visual cue such that the missing record is visually set apart from the first record and the first group of hierarchical records). [0071]; In this illustrative example, the available information may provide compelling evidence that a "Headquarters?" 202 (or an ultimate parent entity) exists in the organizational hierarchy structure. Thus, a placeholder (missing record) may be created for this entity. According to an example implementation of the disclosed technology, as additional information becomes available (and is utilized) about the various entities of the hierarchal structure, more accurate details about the structure may be known and recorded. Thus, we may refer back to FIG. 2A and Table 1 as a complete, updated structure of the illustrative organization in which the various branches of the organization are associated with different example product lines. [0072). Xie as modified by Bayliss does not explicitly detail graphically representing, by the computer device, the first record and the first group of hierarchical records on a target output medium, wherein the missing record is represented using a visual cue such that the missing record is visually set apart from the first record and the first group of hierarchical records.
However, Jackson teaches graphically representing, by the computer device, the first record and the first group of hierarchical records on a target output medium, wherein the record is represented using a visual cue such that the missing record is visually set apart from the first record and the first group of hierarchical records (Jackson; tree nodes in user interface 500 are graphically distinguished by node type (wherein the record is represented using a visual cue). Graphical distinction (visually set apart from the first record and the first group of hierarchical records) may be accomplished using a background pattern, a background color, a line weight, a line color, an icon, an animation, and/or any other method of visually differentiating user interface elements from one another. For example, tree nodes associated with a first node type and positioned in first stratum 505 may be presented with a first background pattern, with a first line pattern, and/or in a first color, whereas tree nodes associated with a second node type and positioned in second stratum 510 may be presented with a second background pattern, with a second line pattern, and/or in a second color. As shown in FIGS. 4-8, tree nodes (first group of hierarchical records on a target output medium) are graphically distinguished by node type using a background pattern that is unique to each node type. [0051];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Xie as modified by Bayliss and Jackson which deal with managing hierarchical record trees, to have combined them by incorporating graphically distinguishing between nodes in a hierarchical tree (Jackson) with determining hierarchical relationships without explicit parent data and receiving and identifying discrepancies between node relationship data (Xie as modified by Bayliss). The motivation to combine is to make the system more efficient and user friendly as it could present both hierarchical relationships and type relationships of nodes in a tree structure (Jackson [0003];).
Xie as modified by Bayliss and Jackson does not explicitly detail wherein the missing record is represented on the graphical representation using a visual cue such that the missing record is visually set apart from the first record and the first group of hierarchical records on the graphical representation.
However, Wigington teaches wherein the missing record is represented on the graphical representation using a visual cue such that the missing record is visually set apart from the first record and the first group (Wigington; FIG. 1 is a diagram that illustrates a data placement module 120 included in a computing device 100. The data placement module 120 is configured to generate and use one or more tree spacing structures 14 to display one or more representations (graphical representations) of portions of a branch of a dataset 12 displayed within a display area 10 of a display 170 (which can also be referred to as a display device). [0025]; Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree. For example, process 700 may trigger process 1000 to draw the tree starting from the root, so that the root is selected as the target node. As another example, a user may select an area of the display, for example with a press on a touch screen or a click-and-hold of a mouse button, and drag the tree in any direction. This is a select-and-drag operation and represents user interaction with the tree that may trigger process 1000. The node (e.g., the representation displayed for the node) that is closest to the coordinates of the selection (e.g., the click or press) may be selected as the target node. Adding new nodes to the tree spacing structure via process 900 may also trigger process 1000, for example, so that a placeholder representation (visual cue such that the missing record is visually set apart from the first record) is replaced with the data loaded from the data store. [0059]; The user interface 1500 may also include information about possible missing items (missing record) in the dataset. For example, nodes without children may have a missing item icon to show this. The icon can be used as an indicator to represent information regarding the likelihood that the node has children that are not represented in the hierarchical dataset. The indicator may be a different color, a different shape, a different shade, or any visual indication that illustrates a different state. [0083]; the representation of a node with no children includes a missing item icon that indicates a likelihood that a child exists but is not included in the hierarchical dataset. As another example, the representation of a node that is missing a data item in the hierarchical dataset may include a missing item icon that provides a visual representation of a type of the data item (missing record is visually set apart). [0095];).
It would have been obvious to one of ordinary skill in the art before the effective filing date, having both the teachings of Xie as modified by Bayliss and Jackson and Wigington which deal with managing hierarchical record trees, to have combined them by incorporating generating and displaying the missing nodes visually within the tree (Wigington) with graphically distinguishing between nodes in a hierarchical tree determining hierarchical relationships without explicit parent data and receiving and identifying discrepancies between node relationship data (Xie as modified by Bayliss and Jackson). The motivation to combine is to make the system more efficient and user friendly as it could present improved context of the data because of the size and complexity of the hierarchical data, especially when nodes can have zero to many children (e.g., unbalanced trees). (Wigington [0002];).




Claim 8 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 

Claim 15 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable. 



As for claims 2, 9 and 16, Xie as modified by Bayliss and Jackson and Wigington teaches the method, system and medium of claims 1, 8 and 15, wherein generating the graphical representation further comprises: determining, by the computer device, a position for each of the plurality of hierarchical records (Wigington; FIG. 1 is a diagram that illustrates a data placement module 120 included in a computing device 100. The data placement module 120 is configured to generate and use one or more tree spacing structures 14 to display one or more representations (graphical representations) of portions of a branch of a dataset 12 displayed within a display area 10 of a display 170 (which can also be referred to as a display device). [0025]; Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree (determining, by the computer device, a position for each of the plurality of hierarchical records). For example, process 700 may trigger process 1000 to draw the tree starting from the root, so that the root is selected as the target node. As another example, a user may select an area of the display, for example with a press on a touch screen or a click-and-hold of a mouse button, and drag the tree in any direction. This is a select-and-drag operation and represents user interaction with the tree that may trigger process 1000. The node (e.g., the representation displayed for the node) that is closest to the coordinates of the selection (e.g., the click or press) may be selected as the target node. Adding new nodes to the tree spacing structure via process 900 may also trigger process 1000, for example, so that a placeholder representation (visual cue such that the missing record is visually set apart from the first record) is replaced with the data loaded from the data store. [0059]; the representation of a node with no children includes a missing item icon that indicates a likelihood that a child exists but is not included in the hierarchical dataset. As another example, the representation of a node that is missing a data item in the hierarchical dataset may include a missing item icon that provides a visual representation of a type of the data item. [0095];); 
rendering, by the computer device, a shape at each determined position, wherein each shape represents a unique record among the plurality of hierarchical records (Jackson; computing device 105 emphasizes the different strata by graphically distinguishing 335 tree nodes based on the node types (rendering a shape at each determined position, wherein each shape represents a unique record among the plurality of hierarchical records) associated with the tree nodes. For example, visually distinct styles may be applied to the tree nodes of each stratum. As shown in FIG. 5, tree nodes in first stratum 505 are drawn with a first background pattern, tree nodes in second stratum 510 are drawn with a second background pattern, tree nodes in third stratum 515 are drawn with a third background pattern, and tree nodes in fourth stratum 520 are drawn with a fourth background pattern. [0054];); 
and visually connecting, by the computer device, the shapes based on entries in parent fields of the hierarchical records thereby graphically illustrating the plurality of hierarchical records on the target output medium (Jackson; An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of (a) determining for each data object in the hierarchy, by a computing device, an associated node type to create a plurality of node types; (b) creating, by the computing device, a graphical representation of the hierarchy including a plurality of strata corresponding to the plurality of node types; (c) creating, by the computing device, a plurality of tree nodes representing the data objects, each tree node associated with the node type that corresponds to the associated data object; (d) including in each stratum of the plurality of strata, by the computing device, the tree nodes associated with the node type that corresponds to the stratum; (e) including in the graphical representation hierarchical connectors extending between the tree nodes, wherein the hierarchical connectors represent hierarchical relationships (visually connecting, by the computer device, the shapes based on entries in parent fields of the hierarchical records) between the data objects represented by the tree nodes; and (f) providing the graphical representation of the hierarchy for presentation to a user. [0029]; tree nodes in user interface 500 are graphically distinguished by node type. Graphical distinction may be accomplished using a background pattern, a background color, a line weight, a line color, an icon, an animation, and/or any other method of visually differentiating user interface elements from one another (illustrating the plurality of hierarchical records on the target output medium). For example, tree nodes associated with a first node type and positioned in first stratum 505 may be presented with a first background pattern, with a first line pattern, and/or in a first color, whereas tree nodes associated with a second node type and positioned in second stratum 510 may be presented with a second background pattern, with a second line pattern, and/or in a second color. As shown in FIGS. 4-8, tree nodes (plurality of hierarchical records) are graphically distinguished by node type using a background pattern that is unique to each node type. [0051];). The motivation to combine is the same as previously presented. 


As for claims 3, 10 and 17, Xie as modified by Bayliss and Jackson and Wigington teaches the method, system and medium of claims 2, 9 and 16, wherein determining a position for each of the plurality of hierarchical records includes: determining, by the computer device, an x-y coordinate on the target output medium for each of the plurality of hierarchical records (Jackson; In user interface 1800, the x-coordinate of each of the vertical line segments 1805 is calculated (determining) by offset from the left edge 1810 of the node in question based upon the total number of hierarchical connectors 1815 for that node. The y-coordinate of the horizontal segments 1820 is calculated by offset from the x-axis (node field edgeDistanceFromBottom) based upon edgeDistanceFromBottom for the parent and for the number of children remaining to be drawn for the parent. [0094];).

As for claims 4, 11 and 18, Xie as modified by Bayliss and Jackson and Wigington teaches the method, system and medium of claims 2, 9 and 17, wherein the position for a given record among the plurality of hierarchical records on a first target output medium having a first set of dimensions is different than the position for the given record on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium (Jackson; Accordingly, user interface 500 facilitates presenting the groupings of tree nodes into regions (e.g., strata) by node type, thereby allowing a user to see all of a specific type of node easily. In one embodiment, tree nodes are positioned within user interface (position for a given record among the plurality of hierarchical records) 500 by traversing the hierarchy of data objects depth-first (e.g., by beginning at a deepest level of the hierarchy), placing tree nodes representing the data objects into strata of user interface 500 while progressing in a predetermined direction (e.g., left to right) in the hierarchy presented in user interface 400 (shown in FIG. 4). The horizontal positioning of any node may be adjusted in a predetermined direction (e.g., to the right) to an extent that allows the node itself and any hierarchical connector(s) to be drawn without overlapping any other nodes (first dimensions different than the second dimensions) or hierarchical connectors already drawn. All nodes of each type may be clearly distinguished by placement in discrete strata and optionally graphically distinguished by node type (as described in more detail below), providing the effect of a set of lists.  [0050]; The drawing algorithm may be presented with nodes of uniform size. Alternatively, arrays may be maintained with column widths and starting points and/or row heights and starting points (first and second set of dimensions). In exemplary embodiments, the drawing algorithm runs in linear time by obviating the need to check for intersecting hierarchical connectors. [0092]; FIG. 18 is a user interface 1800 including hierarchical connectors drawn by a first exemplary drawing algorithm. For example, user interface 1800 may be created at least in part by executing the algorithm shown in Listing 1 below [0093];).

As for claims 5, 12 and 19, Xie as modified by Bayliss and Jackson and Wigington teaches the method, system and medium of claims 1, 8 and 15, wherein the target output medium includes a digital display or a sheet of paper (Jackson; user input interface 135 is coupled to processor 115 and receives input from user 125. User input interface 135 may include, for example, a keyboard, a pointing device, a mouse, a stylus, a touch sensitive panel (e.g., a touch pad or a touch screen), a gyroscope, an accelerometer, a position detector, and/or an audio input interface (e.g., including a microphone). A single component, such as a touch screen, may function as both a display device of presentation interface (digital display) 120 and user input interface 135. [0034];).

As for claim 6, Xie as modified by Bayliss and Jackson and Wigington teaches the method of claim 1, wherein the plurality of hierarchical records are graphically illustrated using a graphical tree (Jackson; computing device 105 provides 305 a base view of a hierarchy of data objects for presentation to a user. FIG. 4 is an exemplary user interface 400 for presenting a base view of a hierarchy of data objects. User interface 400 is provided herein to illustrate the hierarchy (plurality of hierarchical records are graphically illustrated) shown in FIGS. 5-8 and is optionally provided 305 for presentation to a user. In some embodiments, user interface 400 is not provided 305 by computing device 105. [0043]; User interface 400 includes a plurality of tree nodes (graphical tree) 405, each of which represents a data object in the hierarchy. For example, the hierarchy may include media (e.g., books and/or videos), education courses in a course catalog, personnel in a chain of command, and/or any other hierarchically organized data objects. [0044];).

As for claims 7, 14 and 20, Xie as modified by Bayliss and Jackson and Wigington teaches the method, system and medium of claims 1, 8 and 15, including: receiving, by the computer device, an input to update the missing record into the associated records field of the first record (Xie; a notification is generated when the number of nodes in the hierarchical data structure exceeds the optimal node limit. In one embodiment, the notification is an error message (receiving, by the computer device, an input to update the missing record). The message may be an e-mail, text message, SMS message, a pop-up notification, and the like. [0062];);
 and updating, by the computer device, the associated records field of the first record with the missing record (Xie; the number of nodes from the first set of nodes and the second set of nodes that require updating is determined (updating the associated records field of the first record with the missing record). For example, Node A has one child node, Node B, and Node B that contains data that is dependent on the data in Node A. Therefore, the number of nodes to be updated would be 2 nodes (Node A+Node B). [0077];).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605. The examiner can normally be reached Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.H/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159